Title: Edward C. Delavan to James Madison, 29 December 1834
From: Delavan, Edward C.
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Albany
                                
                                 Decr 29th 1834
                            
                        
                        
                        I take the liberty of sending to you three of the Declarations on parchment which you will oblige me much by
                            signing and then return them to Hon Walter Lowrie Secy. of the Senate, who will obtain the signatures of the other
                            Gentlemen and return them to me—The Influence of this document has been vastly important—Will you please say to Mrs
                            Madison that I gave her message to Mr Astor—With the most profound veneration for your character and best wishes for
                            your health. I remain most respectfully your Obt. Srt.
                        
                        
                            
                                Edward C. Delavan
                            
                        
                    